The opinion of the court was delivered by
Williams, Ch. J.
The only question in this case is, whether the sleigh became the property of the present plaintiff; as there is no question made as to any actual fraud between the plaintiff and Ed. Willard. We think that the contract between the plaintiff and Ed. Willard was'complete and perfected at the shop of Ayres, on the 23d day of January, that the property then passed to the plaintiff, and that Ed. Willard was entitled to the price as soon as the painting was finished. All that was to be done thereafter was to be done by Ayres, and nothing by Ed. Willard. The case of Tilden v. Brown, 14 Vt. 164, was much considered, all the authorities which have been read in this case were then examined, and the result to which the court arrived must govern the case.
In relation to possession, the direction to Ayres and his agreement constituted him the agent for the plaintiff, and his possession was the plaintiff’s possession, and, according to the principle established in relation to the sale of property in possession of a third person, who is notified and agrees to keep the same for the vendee, this sleigh was not liable to be attached for the debts of Ed. Willard. When the defendant attached the sleigh, he still left it in the custody of Ayres, and his directions to Ayres could not, by a quasi attornment, change the character in which he held the sleigh, as bailee of the plaintiff, to a bailee of the defendant. The plaintiff actually had the custody and possession of the sleigh, when it was forcibly taken from him by the defendant. It appears to us, therefore, that the plaintiff had a perfect title to the property in dispute, by sale, by delivery, and by actual possession.
The judgment of the county court is therefore affirmed,